UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File number: 333-126172 Man-AHL 130, LLC (Exact name of registrant as specified in charter) Delaware 84-1676365 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o Man Investments (USA) Corp. 123 North Wacker Drive 28th Floor Chicago, Illinois 60606 (Address of principal executive offices) (Zip Code) (312) 881-6800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act).See definition of “accelerated and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one) Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x PART I - FINANCIAL INFORMATION ITEM 1.
